Citation Nr: 1214671	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  98-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for low back disability.  




REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to January 1955. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The claim was denied by the Board in May 2000, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an August 2002 Order in which it vacated the May 2000 Board decision and remanded the case to the Board for further development.  The Board denied the claim again in May 2006, and the Court issued a November 2007 Order in which it vacated the May 2006 Board decision and remanded the case to the Board for further development.  The Board thereafter remanded the case to the RO in May 2008.  The Board denied the claim yet again in January 2009, and the Court issued a May 2010 Memorandum Decision in which it vacated the January 2009 Board decision. 

The May 2010 Memorandum Decision found that the Board erred in its January 2009 decision by not determining the credibility of statements by the Veteran and his family members that his currently diagnosed disability was related to a back injury suffered in service.  The Court found that because the Board had denied the claim "based largely on two VA medical opinions that [the Veteran's] current back problem was not related to his in-service back injury because there was no record of back complaints or treatment for his back for a 40 year period after service," the credibility of the Veteran and his family members' statements that that the Veteran had back problems since his injury during service "is highly relevant and material."  As such, the Court found that the VA examinations relied upon by the Board were inadequate.  

To address the concerns of the May 2010 Memorandum Decision, the Board remanded the case again in November 2010 to schedule the Veteran for a VA examination and opinion as to whether the Veteran had a back disability that was the result of service premised on the assumption that the lay statements submitted by the Veteran and his family members were credible.  The requested examination was accomplished in April 2011, and the case is now ready for appellate review.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

The Veteran's current low back disability is not causally related to his active duty service or any incident/injury therein.   


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by service and arthritis of the back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter dated in February 2004 after initial adjudication, the claimant was informed of the information and evidence necessary to warrant entitlement to serve connection for a back disability.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the February 2004 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  The Veteran was provided with the information contemplated by Dingess in a March 2006 letter.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claim on appeal, and the previously discussed April 2011 VA examination was in compliance with the directives of the most recent Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issue decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Service Connection 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board notes that the claims files include medical diagnoses of a current low back disability, to include private clinical records received subsequent to the most recent VA remand dated from February 2007 to March 2010 reflecting post laminectomy syndrome and fact joint arthritis.  A back disability is not demonstrated in the service treatment reports, and the examination of the spine at separation in January 1955 was negative.  Service medical records are quite detailed in showing treatment for genitourinary complaints and symptoms, including hospitalization.  It should be noted that service connection has already been established for postoperative residuals of a left varicocele.  However, none of the service medical records documenting treatment refer to any separate back injury or any separate back pathology.

The first post-service clinical evidence referring to a back disability is dated well after service in the form of a VA outpatient treatment report dated in November 1994 reflecting complaints of back pain that radiated to both of his legs.  As such, service connection for arthritis of the back as being shown within one year of service on a presumptive basis is not warranted.  

The Veteran was diagnosed with chronic low back pain in January and March 1995, with the Veteran reporting in January 1995 a history of a "disk problem" since 1955, as well as recent trauma.  In February 1995, at a General Medical examination, the Veteran was found to have some difficulty with pain in his range of motion of his back, and was diagnosed with a possible back problem at that time. An April 1995 MRI showed diffuse narrowing of the spinal canal at L2-3 through L4-5, most likely related to a congenitally small canal and mild degenerative changes.  He was diagnosed with chronic low back pain again in August 1995 and underwent a full laminectomy at L3-4 and a partial laminectomy at L2-L5 in December 1995.  

In March 1996, the veteran as diagnosed with severe spinal stenosis, status post recent surgery, with poor healing of the wounds.  The March 1996 examiner noted that a CT scan of the back dated March 1995 revealed severe spinal stenosis extending from L3 through L5.  He was diagnosed with spinal stenosis in April 1996, but a VA physician found continued improvement status post back surgery in October 1996.  In February 1997, the Veteran underwent physical therapy on his back, but he continued to report back pain.  In the early parts of 1998, he continued with physical therapy and in July 1998 he was noted to be three years out from his laminectomy, but still having low back pain.  Private medical records from A. C. Emery, M. D. dated February 1998 also contain a note of a history of lumbosacral stenosis.  Social Security Administration (SSA) records further show that the veteran is considered disabled due to disorders of the spine.  The SSA relied, in part, on VA records showing rather severe spinal stenosis.  VA examination in January 2003 also revealed a chronic low back disability. 

In compliance with the Court's remand entered in November 2007, the Veteran was afforded a VA medical examination in June 2008 for the purpose of determining the etiology of the Veteran's current back disability.  The examiner was provided with the Veteran's claims file; and the examiner stated that it was reviewed in conjunction with the examination.  After a thorough examination of the Veteran and his claims file, the examiner diagnosed the Veteran with lumbar disc disease with radiculopathy.  He then opined that it is less likely than not that the Veteran's current back pain is secondary to his in-service complaints of back pain. 

The June 2008 examiner failed to provide a rationale for his opinion, so the RO requested a second medical opinion.  A September 2008 report reflects that the RO provided another examiner with the Veteran's claims file (including the examination report of the June 2008 examiner).  The September 2008 physician provided an addendum to the June 2008 examination report.  The September 2008 physician noted that the Veteran claimed an injury to his back in 1953, while serving in Japan. He further noted that there is no record of any back complaints or treatment until 1993.  Evaluation and workup of the back disability was done in the 1990s; and it was determined that the Veteran had lumbar spinal stenosis due to a congenital etiology.  The June 2008 examiner found that there was no continuity between the in-service back injury in 1953, and the subsequent back disability that became manifest in 1993.  Based on those reasons, the September 2008 physician concurred with the opinion of the June 2008 examiner:  That the Veteran's current back disability is less likely than not related to service.

As indicated, the Court in its May 2010 Memorandum Decision found fault with the fact that the VA examinations afforded the Veteran did not address lay statements submitted by the Veteran and family members attesting to continuity of back symptoms from service to the present time.  In this regard, the Veteran has asserted an injury involving the back after falling on ice in Japan in October 1953 with continuing back symptoms since that time.  (See eg., August 22, 1997, letter).  The Veteran's siblings submitted statements dated August 28, 1997, attesting to the Veteran having continuous back problems since he returned from service.  The credibility of these statements, as requested by the Board in its November 2010 remand, was assumed by the VA examiner who conducted the April 2011 examination as documented on the reports from this examination.  

The examiner who completed the April 2011 VA examination found two diagnoses pertinent to the back, one labeled as the "A" diagnosis; namely, "L-spine osteoarthritis, degenerative disc disease with history of disc herniation, L4 and L5 causing L4 and L5 radiculopathy s/p '95 L2-5 decompression with current chronic mechanical deep low back pain and intermittent L2-5 sensory dysesthesia/neuritis, all chronic, stable, mild to moderate."  The other diagnosis, labeled as "B," was descried as "[n]on-specific intermittent low back pain bilateral/far lateral to the midline."  Following the examination and accepting the credibility of the lay statements, the examiner concluded as follows:  

A)  The major, over riding current low back disorder, "A," is not caused by and/or related to the '53 fall on ice. 

B)  The minor/minimal back condition, "B," is separate from the condition "A" and is less likely than not caused by and/or related to the'53 fall on ice.  

Extensive rationale was provided for the opinion, to include "[a]bsence of documentation of a low back condition in the'53-55 records and absence of documentation of a low back condition over the subsequent 40 years until the early '90's start of the 'A' condition . . . and the presence of [the 'B' condition]."  In addition, the examiner noted that the service treatment reports did not document a back injury "despite detailed and multiple visits for the varicocele . . . into which he bled from the fall trauma and which need relatively immediate surgery."  As such, the examiner noted that "[w]ere he to have had significant back injury and, as a person who was accustomed to presenting himself when a condition existed in the face of the then-available medical personnel[,] there would be a description of his complaints of the back and a physical exam of the back concurrent with [treatment for] varicocele records."  

The examiner also referenced the fact that the Veteran did not describe a back disability at the time of his separation examination, and that the type of far lateral back pain associated with the "B" diagnosis is the type of back strain that resolves within weeks to months.  With respect to the "A" diagnosis, the examiner noted as follows:  

With the fall in'53 which he describes, the lack of chart evidence and quick return to moderate activity within weeks, it is highly unlikely that a simple fall would have damaged the facets, discs and other structures to cause an accelerated degeneration du to the service fall, a severe injury which would have been characterized by a much more protracted initial course in '53.  

The examiner also noted that were the Veteran to have, during service, "significantly hurt the facets, discs, ligaments, roots and the other deep structures in the'53 fall, there would have been medical documentation, of which there is none in the just-post-fall time."  He also said that "[o]ne could theorize a minimal damage to the facets, discs, ligaments, roots and the other deep structures in the '53 fall but were that to have been the case, degeneration of those structures would have occurred with in a few years, not some 40-some years later."

Additional rationale was provided by the examiner, and the overriding effect of the opinion is to refute the lay assertions in question, the credibility of which have been presumed, linking a current back disability to service.  In this regard, while the Veteran and his siblings as laypersons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  Espiritu, supra.  It is true that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra.  The Board has considered the statements regarding lay-observable events and found them credible, but finds that the most probative evidence concerning the decisive questions in this case is against the Veteran's claim, and that linking a current back disability to service requires a medical determination beyond the expertise of a lay person such as the Veteran and his siblings.  Espiritu, supra.  As such, and given the silent service treatment reports, the detailed April 2011 VA opinion as summarized above, and the lack of any competent medical evidence linking a current back disability to service, the Board finds that that the preponderance of the evidence is against the claim for service connection for a low back disability, and the benefit of the doubt doctrine is thus not for application with respect to this claim.  Gilbert, supra.  
  

ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


